United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov





Fay Sharpe LLP
1228 Euclid Avenue, 5th FloorThe Halle Building
Cleveland, OH 44115
In re Application of				:		
Karl Tryggvason et al.			:Serial No.: 16/015,309			:	SUSPENSION OF ACTION	
Filed:  June 22, 2018			:
Attorney Docket No.: DNUS 200005US01	:
This is in reply to the petition filed December 15, 2021, under 37 CFR 1.103(a) to suspend action in this application at applicants’ request for a six-month period of time after already receiving a three-month suspension under 37 CFR 1.103(c). The Technology Center Director has authority to decide this petition; MPEP 1002.02(c). The petition is GRANTED.

BACKGROUND
This AIA  application was filed June 22, 2018. Prosecution on the merits commenced on January 29, 2020, with a nonfinal Office action. On September 3, 2020, the examiner sent a final Office action. Applicants supplied a request for continued examination (RCE) on December 2, 2020. At that time, applicants requested a three-month suspension under 37 CFR 1.103(c), which was granted.
On June 15, 2021, the examiner sent a nonfinal action after RCE imposing rejections under 35 U.S.C. 102 and 103. On December 15, 2021, applicant replied with claim amendments and arguments as well as a petition requesting a six-month suspension.
The petition explains that “Applicant is currently still conducting additional experiments and obtaining data needed to rebut one or more rejections in the last Office Action.” (Petition at 2.) The petition indicates that this data “will be presented in an Affidavit under 37 CFR 1.132.” (Petition at 2.) 
DISCUSSION

§ 1.103  Suspension of action by the Office.

Suspension for cause. On request of the applicant, the Office may grant a suspension of action by the Office under this paragraph for good and sufficient cause. The Office will not suspend action if a reply by applicant to an Office action is outstanding. Any petition for suspension of action under this paragraph must specify a period of suspension not exceeding six months. Any petition for suspension of action under this paragraph must also include:
A showing of good and sufficient cause for suspension of action; and
The fee set forth in § 1.17(g), unless such cause is the fault of the Office.

The concerns raised by applicants in the petition meet the standard for “good and sufficient cause” to suspend action. No Office action has yet been mailed in this case; see MPEP 709 (“action cannot be suspended in an application which contains an outstanding Office action or requirement awaiting reply by the applicant”). 

For record clarity, the Director acknowledges MPEP § 709: 

Suspension of action under 37 CFR 1.103(a)-(d) at the applicant’s request will cause a reduction in patent term adjustment accumulated (if any) under 37 CFR 1.703. The reduction is equal to the number of days beginning on the date a request for suspension of action was filed and ending on the date of the termination of the suspension. See 37 CFR 1.704(c)(1).

DECISION

The petition for suspension of action is GRANTED for a period of six months from the date of mailing of this decision.  

Should there be any questions with respect to this action, please contact Lora Barnhart Driscoll by mail addressed to:  Director, Technology Center 1600, P. O. BOX 1450, ALEXANDRIA, VA 22313-1450; by telephone at 571-272-1928; or by facsimile transmission at the Office’s general facsimile number, 571-273-8300.




/GARY JONES/ W. Gary Jones
Director, Technology Center 1600